Case: 15-40102      Document: 00513242575         Page: 1    Date Filed: 10/22/2015




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT


                                    No. 15-40102
                                 Conference Calendar
                                                                         United States Court of Appeals
                                                                                  Fifth Circuit

                                                                                FILED
                                                                         October 22, 2015
UNITED STATES OF AMERICA,
                                                                           Lyle W. Cayce
                                                                                Clerk
                                                 Plaintiff-Appellee

v.

ABRAHAM ORTEGA,

                                                 Defendant-Appellant


                   Appeal from the United States District Court
                        for the Southern District of Texas
                            USDC No. 7:14-CR-1587-1


Before HIGGINBOTHAM, DENNIS, and HIGGINSON, Circuit Judges.
PER CURIAM: *
       Appealing the judgment in a criminal case, Abraham Ortega raises
arguments that are foreclosed by United States v. Martinez-Lugo, 782 F.3d 198,
204-05 (5th Cir. 2015), petition for cert. filed (June 19, 2015) (No. 14-10355), in
which this court held that an enhancement under U.S.S.G. § 2L1.2(b)(1)(A)(i)
for a prior felony conviction that is a drug trafficking offense is warranted
regardless whether the prior conviction required proof of remuneration or


       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 15-40102    Document: 00513242575     Page: 2       Date Filed: 10/22/2015


                                 No. 15-40102

commercial activity, and United States v. Rodriguez-Escareno, 700 F.3d 751,
753-54 (5th Cir. 2012), in which this court held that a federal conviction for
conspiracy   to   commit   a   drug   trafficking   offense     qualifies   for   the
§ 2L1.2(b)(1)(A)(i) enhancement.      Accordingly, the motion for summary
disposition is GRANTED, and the judgment of the district court is AFFIRMED.




                                       2